HIGHTOWER, Judge,
concurring.
I agree with the result and rationale concerning the sustention of the motion for summary judgment. However, with respect to the other aspect of the case, in my view a trial court errs in partially sustaining an exception of no cause of action. At least two recent decisions have adopted such an approach, see Massey v. G.B. Cooley Hosp., 593 So.2d 460 (La.App.2d Cir. 1992) (Hightower, J., dissenting), writ granted, 596 So.2d 198 (La.1992); Everything on Wheels Subaru v. Subaru South, 593 So.2d 1269 (La.App. 1st Cir.1991), writ granted, 594 So.2d 1305 (La.1992), but, as *776noted, the Supreme Court granted writs, which remain pending in both cases.